DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 03/10/2020 has been acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the absorption rate of the liquid" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The limitation in line 7 of claim 1 will be read as “an absorption rate of the liquid” upon further examination.
Claim 1 recites the limitation "the absorption rate of the substrate" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The limitation in line 7 of claim 1 will be read as “an absorption rate of the substrate” upon further examination.
In regards to line 10 of claim 8, the phrase “a substrate” is unclear.  Is there an additional “substrate” or is the “substrate” the same as recited in line 3 of claim 10?  The limitation in line 10 of claim 8 will be read as “the substrate” upon further examination.
In regards to line 10 of claim 8, the phrase “a main surface” is unclear.  Is there an additional “surface” or is the “main surface” the same as recited in line 3 of claim 10?  The limitation in line 10 of claim 8 will be read as “the surface” upon further examination.

Allowable Subject Matter
Claims 1 & 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  As best understood in the Examiner’s opinion in regards to claim 1, Atashbar et al (US 20160220995 A1) teaches a method for manufacturing a microstructure (10) comprising disposing a liquid film (i.e.  thin layer of curable liquid polymeric material) on a surface of a substrate (16, i.e. second substrate) (Paragraph 0036).  
However Atashbar et al does not teach the method for manufacturing further comprising the steps of irradiating the substrate with a laser of a predetermined waveband to etch the substrate at the solid-liquid interface wherein the position where the laser is irradiated on the solid-liquid interface moves at least along a direction parallel to the surface of the substrate, and an absorption rate of the liquid film for the laser is greater than an absorption rate of the substrate for the laser in combination with the remaining limitations of independent claim 1 upon overcoming the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.  The remaining claims are allowed due to their dependency.

As best understood in the Examiner’s opinion in regards to claim 8, Atashbar et al (US 20160220995 A1) teaches a microstructure (10) comprising a substrate (12), an opening formed on a main surface of the substrate (12), and a microchannel (14) formed inside the substrate (16) (Paragraph 0036) wherein the microchannel is connected to the opening (54, i.e. cavity) (Paragraph 0041; Figure 1A) wherein the microstructure is manufactured by disposing a liquid film (i.e.  thin layer of curable liquid polymeric material) on a surface of a substrate (16, i.e. second substrate) (Paragraph 0036).  
However Atashbar et al does not teach the method for manufacturing further comprising the steps of irradiating the substrate with a laser of a predetermined waveband to etch the substrate at the solid-liquid interface wherein the position where the laser is irradiated on the solid-liquid interface moves at least along a direction parallel to the surface of the substrate, and an absorption rate of the liquid film for the laser is greater than an absorption rate of the substrate for the laser in combination with the remaining limitations of independent claim 8 upon overcoming the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.  The remaining claims are allowed due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coleman (US 11092977 B1) – The present invention discloses a fluid transfer film for transferring a fluid comprises an extruded polymer layer having a thickness less than 5 millimeters; an input side and an output side where the fluid flows in a flow direction through an active region from the input side to the output side; and more than 10 fluid channels defined by interior surfaces within the extruded polymer layer formed during in an extrusion process, each fluid channel of the more than 10 fluid channels is separated spatially in at least 1 row in a thickness direction of the fluid transfer film, the more than 10 fluid channels have a channel density across the active region greater than 5 fluid channels per centimeter, wherein the interior surfaces defining the more than 10 fluid channels are hydrophilic, and the fluid flows through the more than 10 fluid channels by at least capillary action.
Buttner et al (US 11065616 B2) - The present disclosure provides methods for in situ fabrication of microfluidic devices. We provide a non-traditional method of fabricating microfluidic devices. In various aspects the microfluidic devices can be fabricated in one exposure. In various aspects the fabrication of the present microfluidic devices is based on stereolithography. The fabrication of the present microfluidic devices can be fast and easy using a maskless UV projection method. In various aspects the method can take less than 5 minutes.
Earney et al (US 20180214869 A1) - The present disclosure provides methods for fabrication of microfluidic devices. An example method includes providing a working stack having a first substrate layer, a second substrate layer, and a radiation-absorbing material disposed between the first and second substrate layers. The working stack includes a cavity therein having a designated liquid. A bonding interface is defined between the radiation-absorbing material and at least one of the first substrate layer or the second substrate layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2855                                                                                                                                                                                                        

/ANDRE J ALLEN/Primary Examiner, Art Unit 2855